The plaintiff wife sued to recover for personal injuries *792sustained when she tripped and fell over a carton containing groceries that had been placed behind her, on the floor, by one of defendant’s clerks. Her husband’s action was to recover for medical expenses and loss of services. Judgments in favor of plaintiffs affirmed, with costs. No opinion. Hagarty, Carswell and Davis, JJ., concur; Adel and Taylor, JJ., dissent and vote to reverse and grant a new trial on the ground that the verdicts are against the greater weight of the credible evidence.